SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

801
CA 13-01081
PRESENT: SMITH, J.P., CENTRA, CARNI, VALENTINO, AND WHALEN, JJ.


BERTRAM PAYNE, CLAIMANT-APPELLANT,

                      V                                           ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 115204.)


BERTRAM PAYNE, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Renee Forgensi
Minarik, J.), entered April 2, 2013. The order denied the motion of
claimant for a default judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:    July 3, 2014                        Frances E. Cafarell
                                                Clerk of the Court